Johnson, J.
delivered the opinion of the Court.
The prison bounds act requires that the Clerk of the Court shall, within ten days after a defendant shall have filed his petition praying for the benefit of the act, give public notice of such application, but does not prescribe the length of time the notice shall run. The object of requiring notice, obviously was to give the plaintiff or other persons interested, an opportunity of showiug cause against the application, and for this purpose a reasonable time ought to be allowed. An usage of longstanding, and perhaps founded on analogy to the notices prescribed by the rules of Court in other cases, has prescribed ten days notice in this case; which appears to us reasonable, and is usually found short enough, where any contest arises. Any other limitation must be arbitrary,- and we are unable to discover any good reason for changing this. The parties interested might consent to waive it, but it does not appear that they have done so here.
Motion refused.